DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/10/2022 have been fully considered but they are not persuasive. 

On page 5 of the remark applicant argued: “Within the Office Action, the Examiner appears to misstate the features recited by claim 7, suggesting that claim 7 recites "operating a virtual computer and object" and then relying upon AAPA to show that "the object is the volume." It is unclear on what basis the Examiner makes this comparison. Claim 7 does not recite "operating the virtual computer and object" but rather, recites "operating the virtual computer and the volume."

Applicant might have misconstrued the rejection.  Chandran teaches an object and AAPA is relied on to show that object can be a volume. 

Allowable Subject Matter
Claims 1-6 are allowed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chandran et al. (US2019/0317816) (hereinafter Chandran) in view of Applicant Admitted Prior Art (Description of the Related Art, Spec) (hereinafter AAPA).

As per claim 7, Chandran teaches:

A setting method of a virtual computer in a computer system including a plurality of nodes each including a processor and a memory, a storage drive, and a management device, wherein the management device: 
arranges a virtual computer and a volume in which the virtual computer inputs and outputs data in any one of the plurality of nodes, so as to allocate a predetermined resource among resources of the processor, the memory, and the storage drive to the virtual computer and the volume, thereby operating the virtual computer and object (Chandran, [0091],  [0113]); and 
when the virtual computer and the volume are capable of being arranged in the same node among the plurality of nodes, determines the same node from the plurality of nodes based on a difference of ratios of resource amounts allocated to the virtual computer and the volume between the plurality of resources (The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met; when, whenever, if are synonyms); 

Chandran does not expressly teach: 
wherein the object is the volume

However, AAPA discloses:
wherein the object is the volume (AAPA, Description of the Related Art)
Both Chandran and AAPA pertain to the art of virtualized computing.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use AAPA’s known volume because a volume is a popular application used in virtualized systems.  A PHOSITA would thus know to use AAPA’s known method to support volumes as applications in Chandran to make the system more useful.   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE SUN whose telephone number is (571)270-5100. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLIE SUN/Primary Examiner, Art Unit 2196